Citation Nr: 1039310	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-30 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to 
include as secondary to service-connected degenerative disc 
disease at L5-S1 with bulging disc.

2. Entitlement to service connection for separation of the right 
acromioclavicular joint, to include as secondary to service-
connected degenerative disc disease at L5-S1 with bulging disc.

3. Entitlement to service connection for incontinence of bowel, 
to include as secondary to service-connected degenerative disc 
disease at L5-S1 with bulging disc.

4. Entitlement to service connection for incontinence of bladder, 
to include as secondary to service-connected degenerative disc 
disease at L5-S1 with bulging disc.



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 and March 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in September 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In November 2007, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.





REMAND

Although cognizant of the delay that will result, the Board finds 
that a remand is necessary with respect to these claims.  
Specifically, a review of the record reveals outstanding, 
relevant records that need be obtained before further 
adjudication of the claims. 

First, a May 2006 VA treatment record shows that the Veteran had 
applied for disability benefits from the Social Security 
Administration (SSA), and that he was in the process of appealing 
a denial of those benefits.  When VA has notice prior to the 
issuance of a final decision of the possible existence of certain 
records and their relevance, the Board must seek to obtain those 
records before proceeding with the appeal.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 
Vet. App. 163, 169 (1998).  The fact that the benefits were 
denied does not abrogate the Board's responsibility to obtain 
records related to that application from SSA.  Thus, a remand is 
necessary so that the Board may request these records from SSA.

Additionally, at his November 2007 hearing, the Veteran stated 
that he had received two catheterizations for his incontinence in 
the year prior at the John Cochran VA medical facility.  
Moreover, the Veteran indicated that he was expecting to be 
tested with respect to his claimed erectile dysfunction.  The 
Board finds no record of these procedures associated with the 
claims file.  Further, the most recent VA treatment record is 
dated in August 2006.  As the record suggests that the Veteran 
receives all his medical care at VA, the Board finds it likely 
that he received VA treatment in the last four years.  Therefore, 
a remand is required to obtain outstanding, relevant VA treatment 
records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1.	Request all records relevant to the 
Veteran's application for disability 
benefits from SSA.  

2.	Request VA treatment records from the John 
Cochran VA facility dated from August 2006 
onward.  

3.	All requests and responses with respect to 
the above actions, both positive and 
negative, should be associated with the 
claims file.

4.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated, 
to include all evidence received since the 
August 2006 statement of the case.  If any 
claim remains denied, the Veteran and his 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).





_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


